DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments filed 12/13/2021 have necessitated a new grounds of rejection, presented below.
As to the argument that Matsui does not disclose an apparatus comprising a serpentine pathway and disinfection sheets, these features are newly added limitations. In the new grounds of rejection below, the Examiner asserts that it would have been obvious to modify the disinfection apparatus disclosed by Matsui to comprise such features based on teachings of the prior art in order to enhance air disinfection.
The 112(f) interpretation presented in the prior Office Action has been withdrawn in view of the amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US Patent Application Publication 2019/0009912) (already of record) in view of Higgins et al. (US Patent Application Publication 2021/0317981).
Regarding claim 3, Matsui discloses a method for disinfecting airflow in an airplane (Abstract) (Figs. 1, 3, sheets 1, 3 of 7), comprising:
transferring cooled atmospheric air and used cabin air to an air mixing unit (50) (para. 73-74);
routing air from the air mixing unit to a HEPA filter for filtration (para. 56, 74-75);
connecting an ultraviolet sterilization chamber (43) (reads on an apparatus for disinfecting an air-conditioned airflow and will hereinafter be referred to as such) to the air mixing unit (para. 74) (Fig. 1), wherein the apparatus comprises a modular housing (the apparatus defines a chamber therein and therefore necessarily comprises a housing, wherein the housing reads on being modular as it is a self-contained unit and can be connected to various other units, see para. 73-74 and Fig. 1) and a disinfecting chamber (para. 73-74);
directing the filtered air to the apparatus (para. 56, 74-75) (Fig. 1); and
routing the filtered air within the disinfecting chamber to expose microorganisms in the airflow to UV light having a wavelength of 254 nm (falls within the UV-C range) emitted by an ultraviolet light source positioned inside the apparatus (para. 59-60, 74-74, 77) (Fig. 3).
Matsui is silent as to touring the filtered air along a serpentine pathway within the disinfecting chamber wherein the light is emitted by a plurality of UV light sources.
Higgins et al. discloses a UV sterilization box (14) for disinfecting air (para. 13-14) (Fig. 4, sheet 5 of 8), wherein the box is modular (it can be connected to various lines via connectors 16, see para. 14 and Fig. 4) and defines a disinfecting chamber (para. 24, 29-30) (Fig. 4). In operation, air introduced into the disinfecting chamber is routed along a serpentine pathway therein (defined by baffles) to expose microorganisms in the airflow to UV light emitted by a plurality of UV light sources positioned inside the 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the apparatus for disinfecting an air-conditioned airflow disclosed by Matsui to comprise an apparatus defining a serpentine pathway and comprising a plurality of UV sources, e.g., by adopting the baffle-UV LED strip configuration disclosed by Higgins et al., as such a configuration was known in the art to be effective for elongating the flow path of an air stream within a disinfection chamber to allow the air to be exposed to UV radiation for a longer time, and the skilled artisan would have been motivated to enhance UV exposure to the air to maximize disinfection. 
Regarding claim 7, Matsui discloses that air travels sequentially from the air mixing unit to the apparatus (i.e., the apparatus is positioned inline with the air mixing unit) (para. 56, 74-75) (Fig. 1).
Regarding claim 8, Matsui in view of Higgins et al. teaches the disinfection chamber comprising a plurality of strips (reads on a plurality of disinfection sheets), the plurality of disinfection sheets including the plurality of UV light sources, as set forth above. 
Regarding claim 9, Matsui discloses a method for disinfecting airflow in an airplane (Abstract) (Figs. 1, 3, sheets 1, 3 of 7), comprising:
transferring cooled atmospheric air and used cabin air to an air mixing unit (50) (para. 73-74);
connecting an ultraviolet sterilization chamber (43) (reads on an apparatus for disinfecting an air-conditioned airflow and will hereinafter be referred to as such) to the air mixing unit (para. 74) (Fig. 1), wherein the apparatus comprises a modular housing (the apparatus defines a chamber therein and therefore necessarily comprises a housing, wherein the housing reads on being modular as it is a self-
directing the air-conditioned airflow to the apparatus (para. 56, 74-75) (Fig. 1), wherein the airflow is routed along a pathway within the disinfecting chamber to expose microorganisms in the airflow to UV light having a wavelength of 254 nm (falls within the UV-C range) emitted by an ultraviolet light source positioned inside the apparatus (para. 59-60, 74-74, 77) (Fig. 3).
Matsui is silent as to routing the airflow along a serpentine pathway within the disinfecting chamber wherein the light is emitted by a plurality of UV light sources.
Higgins et al. discloses a UV sterilization box (14) for disinfecting air (para. 13-14) (Fig. 4, sheet 5 of 8), wherein the box is modular (it can be connected to various lines via connectors 16, see para. 14 and Fig. 4) and defines a disinfecting chamber (para. 24, 29-30) (Fig. 4). In operation, air introduced into the disinfecting chamber is routed along a serpentine pathway therein (defined by baffles) to expose microorganisms in the airflow to UV light emitted by a plurality of UV light sources positioned inside the apparatus (para. 29-30) (Fig. 4). Routing the air along the serpentine path “effectively elongates the air flow path, which exposes air to UV radiation for a longer time” (para. 29). Specifically, Higgins et al. discloses placing a strip (80) on a surface of each baffle (70), each strip comprising a plurality of UV LED chips (para. 30) (Fig. 4) configured to emit UVC light (para. 33). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the apparatus for disinfecting an air-conditioned airflow disclosed by Matsui to comprise an apparatus defining a serpentine pathway and comprising a plurality of UV sources, e.g., by adopting the baffle-UV LED strip configuration disclosed by Higgins et al., as such a configuration was known in the art to be effective for elongating the flow path of an air stream within a disinfection chamber to allow the air to be exposed to UV radiation for a longer time, and the skilled artisan would have been motivated to enhance UV exposure to the air to maximize disinfection. 

Regarding claim 11, Matsui discloses routing air from the air mixing unit to a HEPA filter for filtration (para. 56, 74-75);

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US Patent Application Publication 2019/0009912) (already of record) in view of Higgins et al. (US Patent Application Publication 2021/0317981), as applied to claim 3, and in further view of Horstman et al. (US Patent 4,742,760) (already of record).
Regarding claim 4, Matsui discloses wherein all used cabin air is routed from the cabin to a recirculation flow path (40) for returning the used cabin air back to the cabin (para. 74-75) (Fig. 1)
Matsui is silent as to wherein the used cabin air is routed to a bi-directional valve.
Horstman et al. discloses a method for removing contaminants from airflow in an airplane (Abstract) comprising transferring atmospheric air and used cabin air to a mixing box and routing the mixed air to the cabin (col. 3 line 10-col. 4 line 19). Horstman et al. discloses routing used cabin air to a bi-directional valve (46) allowing the used air to be either directed to the mixing box for recirculation into the cabin or discharged outside the airplane (col. 3 line 10-col. 4 line 19) (Fig. 1). Thus, heavily contaminated used cabin air can optionally be exhausted from the airplane rather than being recirculated (col. 3 line 10-col. 4 line 19).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the method disclosed by Matsui to comprise routing the used cabin air to a bi-directional valve allowing the used air to be either directed to the mixing unit or discharged outside the air plane, e.g. by incorporating such a valve into recirculation flow path 40, based 
Regarding claim 5, Matsui in view of Horstman et al. teaches wherein all the used cabin air is routed to the bi-directional valve, as set forth above, wherein when the bi-directional valve is in an opened state (i.e. open to ambient 50, see col. 3 lines 44-60 and Fig. 1 of Horstman et al.), all the used cabin air is completely discharged outside the airplane.
Regarding claim 6, Matsui in view of Horstman et al. teaches wherein the used cabin air is routed to the bi-directional valve, as set forth above, wherein when the bi-directional valve is in a closed state (i.e. closed to ambient 50, see col. 3 lines 44-60 and Fig. 1 of Horstman et al.), the used cabin air is recirculated to the air mixing unit before being disinfected. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Misawa (US Patent Application Publication 2021/0370212) is directed to disinfecting airflow for an aircraft using a serpentine pathway in a UV disinfection chamber.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799